                                                              JS-6

              UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA




KENNETH EUGUNE                       CV 19-9861 DSF (RAOx)
SADBERRY,
    Plaintiff,                       JUDGMENT

                 v.

DEVINEY CONSTRUCTION CO.,
INC., et al.
      Defendants.



   The Court having granted a motion to dismiss for lack of personal
jurisdiction,

   IT IS ORDERED AND ADJUDGED that Plaintiff take nothing, that
the action be dismissed without prejudice, and that Defendants recover
costs of suit pursuant to a bill of costs filed in accordance with 28
U.S.C. § 1920.



Date: January 16, 2020              ___________________________
                                    Dale S. Fischer
                                    United States District Judge
